Case 5:18-cv-O4141-HLT-.]PO Document 3 Filed 11/26/18 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT

])ISTRICT ()F KANSAS

Amy Bennudez, )
Plaintiff, )
)

vs. ) Case No.: 18-cv-04l4l
)
City of Topeka, Kansas )
Defendant. )
)

 

TO: Cynthia J. Sheppeard

NOTICE TO PLAINTIFF OF REMOVAL

Goodell, Stratton, Edmonds & Palmer, LLP

515 S. Kansas Ave.
Topel<a, KS 66603
cshcppeard@,qsenlaw.com
Attorneyfor Plclz'm‘z`jj”

Pleasc take notice that on Noveinber 26, 2018, Defendant City of Topel<a, Kansas filed a

Notice of Reinoval, a copy of Whicli is attached hereto, in the United States District of Kansas.

You are also advised that the same Defendant filed a notice in the District Court of Shawnee

County to effect removal pursuant to 28 United States Code § 1446.

Respectfully Subniitted,

/s J. Phillip Gra,qson

J. Phillip Gragson, #16103
David P. Mudrick, #09293
Adarn C. l\/laucl<, #27638
HENSON, HUTTON,

MUDRICK & GRAGSON, LLP
3649 SW Burlingainc Road, Ste. 200
Topel<a, KS 666 ll
Ph. (785) 232-2200; FaX (785) 232-3344
ingra,qson@hlnn,qlaw.corn
dniudricl<@hlnnglaw.coin

ainauck@hlnnglaw.coin
Attorneysfor Cl`ly of T opeka

Case 5:18-cv-O4141-HLT-.]PO Document 3 Filed 11/26/18 Page 2 of 23

CERTIFICATE OF SERVICE

1 hereby certify that on the 26th day of November, 2018, 1 electronically filed the
foregoing With the Clerl< of the Court using the CM/ECF system and that a copy of the above and
foregoing Was delivered via electronic mail to the following:

Cynthia J. Sheppeard

Goodell, Stratton, Edmonds & Palmer, LLP
csheppeard@gseplaw.com

Atl‘orneyfor Plaz'ntl`]Y

/s/ J. Phillip Gragson
J. Phillip Gragson

D cumen 3 Fi| 01/26/18 Pa e3ot 23
Case %%18€00[:19§'-%€'/;0£|1`411`]Fl))(gcum%nt 1 Ftl|ed 11 1?26/8 /81 Page 10?20

IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRIC'I` OF KANSAS
Amy Bermudez, )
Plaintiff, )
) Case No.: 18-4141
vs. )
) Re: District Court of Shawnee County,
City of Topelca, Kansas ) Kansas
Defendant. ) Case No.: 201 8-CV-8 02
) Division 7

 

NOTICE OF REMOVAL OF CIVIL ACTION
TO: United States District Court for the District of Kansas.

COMES N()W City of Topel<a (“Defendant”) pursuant to 28 U.S.C. § 1441 et seq., and
files this Notice of Removal of Case No.: 2018~CV-802 from the District Court of Shawnee
County, Kansas, (“State Court Action”) to the United States District Court for the District of
Kansas. Tlie grounds for removal are as follows:

1. Defendant is the only defendant in the above-entitled action.

2. On October 24, 2018, Plaintiff Amy Bermudez (“Plaintiff”) filed a Petition in the
District Coult of Shavvnee County, Kansas.

3. Defendant Was seived With the Petition on November 5, 2018.

4. Defendant’s time to file an Answer in the State Court Action has not lapsed and
Defendant has not filed an Answer.

5 . The Petition is a civil action pu1p01ting to allege causes of action pursuant to 42 U.S.C. §
2000e-2(a) et seq., and 42 U.S.C. § 2000e~3(a), eli seq.

6.. This Court has original jurisdiction over this action because it involves a federal question
pursuant to 42 U.S.C. § 2000e-2(a) et. seq., and 42 U.S.C. § 2000e~3(a), ez‘. seq. and, therefore,

this Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. This Court also has

Case aaa-lassansanta nasd traasza§§@ nasa Of 23

supplemental jurisdiction over state law claims alleged in the State Court Action pursuant to 28

U.s.C@de§1367.

7. Pursuant to 28 U.S.C. § 1446(a), copies of the Summons, Petition, and all
subsequent state court filings, are attached hereto as “Exhibit A.” These documents are the only

pleadings to date in this matter.

8. This Notice is being filed With this Court Within thiity (3 0) days after service on
Defendant of the Summons and Petition in the above-entitled action.

9. Defendant, upon filing this Notice of Removal in the United States District Court
for the District of Kansas, also filed copies of this Notice With the Clerl< of the District Court of
Shawnee County, Kansas, in order to effect removal of this action pursuant to 28 U.S.C.
§ 1446(d).

DESIGNATION OF PLACE OF TRIAL

Defendants designate the place of trial in this matter to be Topel<a, Kansas.

WHEREFORE, Defendant City of Topelca requests that the above action be removed
from the District Court of Shawnee County, Kansas to this Court.

Respectfully Submitted,

/s I. Phillip Gragson

.l. Phillip Gragson, #16103
David P. Mudrick, #09293
Adam C. l\/laucl<, #27638
HENS ON, HUTTON,

MUDRICK & GRAGSON, LLP
3649 SW Burlingame Road, Ste. 200
Topelca, KS 66611 '

Ph. (785) 232-2200; Fax (785) 232-3344
jpgragson@hlnnglaw.com
dmudriclc@hhmglaw. com

ain auck@hhm gl aW. com

Attomeysfor City ofTope/ccz

18 a

Case §§§éq§:'i%b§-JO'M|?EL"]PDcdcu[ria%CnLiTerlgiI§d lili?éj€lll]£iz(l£age 09(205 Of 23

CERTIFICATE OF SERVICE

I hereby certify that on the 26th day of November, 2018, 1 electronically filed the
foregoing With the Clerl< of the Court using the CM/ECF system and that a copy of the above and
foregoing Notice of Removal Was placed in the United States Mail, first-class, postage prepaid
this 26th day of November, 2018, to the following:

Cynthia .l. Sheppeard

Goodell, Stratton, Edmonds & Pahner, LLP
515 S Kansas Avenue

Topel<a, KS 66603

ATTOR_NEY FOR PLAINTIFF

And a chambers copy Was delivered to:

The Honorable Franldin Theis
Division 7, Coulthouse

200 SE 7th Street

Topel<a, Kansas 66603

/s/ J. Phillip Gragson
J. Phillip Gragson

Case sla-aaaesaa-Jsauaa rata aaa/aaa raise Of 23

359

ELECTRON|CALLY FlLED
2013 ocr 24 AM 10:47
cLERK oF THE sHAv\/NEE couNTY DisTRlcr couRr
cAsE NUMBER: 2013-cV-000802

\

I’N DllSTRIC-T COURT »OF SHAWNEE COUNTY,-KANSAS

AMY BERMUDEZ, )
P/clinlj/_f/,` §
v, j Case No.
§ -Di vision __
CITY OF TOPEKA, KANSAS )
Defendan/ §
PE.TITION `

 

Ptirsuantito Chapter 60
Plaintiff Amy Bermudez for`her cause of action against the City ofTopeka, Kansas_, states

and alleges the following:

1»’1¢\18'1`[}1)$l
]. Plaintif`f Amy‘Bennudez (“Bermudez”) is an individual‘who resides in Topeka,
Kansas.
2. Def`endant City of T'opek'a, Kansas` (“City”), is a Kansas_ municipality, and can be

served with process by service'upon the Clerk of the City of To'p'eka, City Hall, 215`S.E. '/.'-‘h St.,
Topel<a, Kansas 66603.
JURISDICTHON AND VENUE
3. .lurisdiction and venue are proper in.lhis Couit.
EXHAUSTION OF ADMINISTRATIVE REMEDIES
4. Bermudez exhausted her administrative remedies under Title VII ofthe Civil Rights

Act of 1964, as amended (“Title VII”)_, 42`U.S.C. § 2000e, er seq., and the Kansas Act Against

 

 

 

Case enéaai¢).sna-Jsauaa nasd nasa/eaa east Of 23

Discrimination (KAAD), K.S.A. 44-1001, er seq., by timely filing a Char`ge with the U.'S. Equal
Employrnent Opport`un`ity Comm'ission (.“EEOC”). with instructions to dual file it with the Kansas
Human Rights Commission.

7. On .luly 24, 2018,~the EEOC issued Bermudez-a right to sue lett'e'r.v This action is
filed within 90 days of"Bermudez’ receipt of that letter.

FACTS C()l\/[[VION TO A'LL COUNTS

8. Prior to December 1, 201 7, Bermudez had been employed by the Topeka Fire
Department (“TFD”)'as a Fire Inspector lll for 18 years.

9. Berm'udez was one of two female F-ire Inspectors in the TFD.

l'O. At all times relevant to this action, Bemiudez’ immediate supervisor was'the'City’s
Fire Marshal, Michael Martin (“Martin”).

1-1. Since.some time prior to 2017, it has been the TFD.is'practice:.to make employee
evaluations that show acceptable 'work identical, in order to"‘leave supervisors free to promote
based upon social contacts outside of work. Many of these social contactsfoutside _of work occur
in male-dominated settings, resulting in systematic discriminationagains`t. female employees in
giving of`promotions.

12.- ln Janu`aryQOl'-'/', Be`miudez inspected Sl. Gre'gory Suites and found-violations

13. Pri»or to her inspection of` St. Gregory Suites, Bermudez had a history _of no
customer complaints

14; On Febmary 23, 2017,, Martin gave Bennudez her annual performance evaluation

15. On March 3,~ 20171 Bermud'ez remmed her performance“evaluation to Maitiri, With
a written response that, among other'-things, complained about discrimination on the basis of sex

in the use of evaluations in making promotions.

 

 

' s r23
Casedas§'§Yi§ilci/‘-ldi'f ir'i§r§gun[r)eoncrui“er£lle?h 1':1')58'/§/ Zr§aijge spoigzeo 0

Discrimination (KAAD), K.S.A. 44-1001, er seq., by timely filing a Char`ge With the U.S. Equal
Employmen't Opportun`ity Commission (.“EEOC”). with instructions to dual`file it with the Kansas
l-luman Rights Comr`nission.

7. On July 24, 2018, the EEOC issued Bermudez-a right to sue letter. This action is
filed Within 90 days of"B'ermudez’ receipt of that letter.

FAcrs coivr_r./roN To ALL coun:rs

8. Piior4 to December 1, 2017_. Bermudez had been employed by the Topeka Fire
Department (“TFD”) as a Fire Inspector lIl for 18 years.

9. Bermudez was one of two female Fire Inspectors in the TFD`.

1`0. At all times relevant to this action, Bemrudez’ immediate supervisor Was’the'City’s
F irc Marshal, l\/lichael Martin (“Martin”).

]-l. Since»some time prior to 2017, it has been th'e' TFD?s"practice~to make employee
evaluations that show acceptable 'Work identical, 'in order to"'leave supervisors free to promote
based upon social contacts outside of work. Many of these social contacts fou`t_side_ _of Worlc occur
in male-dominated settings, resulting in systematic discrimination against female employees in
giving ot` promotions

12.» in Janu`ar'y`2017, Bemru`dez inspected Sl. Gre‘gory Suites and found violations

13. Prior to her inspection ot' St. Gregory Suites, Berrnudez had a history of no
customer complaints

1.4. On February 23, 2017,, Martin gave Bermudez her annual performance evaluation

15. On March 3, 20171 Bermu`d'ez returned her performance”evaluation to Martin`, With
a written response that, among other'-things, complained about discrimination on the basis of sex

in the use of evaluations in making promotions

 

' - - - - Documen_t3 Flle 011/26/18 Pagerf 23
Case a:§§ Vlg-A'c:i/A-'C:l |1|111|_ `]l§)o(%umentl Flledll/ 6/2/18 Page@oi 20

16. A`s a result of her inspection of St. Gregory `Suites i_'n Janu_ar-'~y 2017, the owner of

the property subsequently complained to Martin about the violations found`. y
n 17. Instead ofsupporting Berrnudez findings, .Martin took-over contact~~with the owner
from Bermudez.

18. Bemiudez was told about St. Gregory’s complaint_, and relieved of her duties lwith
regard to that fac'ility, shortly after she gave Martin her response to,her_performance evaluation-.

19. Martin subsequently sent male Fire lnspec`tors to follow up on Bermudez’
inspection oi`St. Gregory Suites.

20. Orror about March 15, 2017, Martin solicited:a'written complaint against-Ber‘mudez
from the owner of` St. Gregory Suitcs, and received an'e-mail from the'~ow_ner"`s secretary saying
that a written complaint was forthcoming Martin forwarded this‘e-mail to Bermude'z..

21. TF.D supervisors, including the Fire Marshal~,x'do `n'o`t customarily solicit written
complaints against male employees

22. On.or about March 22, 2017 Ma`rtin e~mailed Bermudez to `t_ell`.he'r he had received
another verbal complaint against her'from the Ramada Inn, and they would need to .meet.to talk
about it. When Bennudez told Martin she had not inspected'the:Ramada yet, he said_the complaint
was from the Best Western Bermudez had inspected two weeks previously.

23. The usual procedure for a first meeting about a complaint is for the supervisor to
meet with the employee.alone.

24. On or,abou_t April 3, 2017 Martin called Bermudez to ~tell»her that he would meet
her to talk about Best Westem’s complaint on Ap'ril 5. At'that time'-, Martin also‘told Bermudez
that Tammy Torrez (“Torrez”) from the City’s l-Iuman Resources department would attend the

mecting, and that Berrnudez could also bring someone

 

Case §)d§éCh/:P§LW/-JGM'AE`]FI)D(BCu[riWO eicriir`[l]erig lgécl llii(/§éjtiill]€iz(l£%t§e %93010 Of 23

25. Bermudez perceived that Martin‘ asked T'or"re'z to attend the meeting in` order to
intimidate her.
t 26. C)n April 5, -2017, Martin and Torrez_~met with »Bermudez and:David Banks, a TFD
union member Bermudez brought With heri The~'m'eeting'Wasrec'ord"e'd'.v
27. When Bermudez asked why it had taken two weeks for l\/lartin to meet with her
about the Best Western complaint, he answered that he_ had not wanted to take action based on just

a verbal complaint, and indicated that it had taken.the extra time to “.get” Best Western to send him

a letter.

281 On or about April 6, 2017, Bermudea asked M'artin for- a copy of Best 'W'estern’s
written complaint because she was making an appointment to di,scuss;it_with the Chief of the TFD.
She hirther stated that she believed there_were. no customer complaints and that she wanted ‘to talk
to the Chief about being threatened and harassed'with non=exis`tent:complaints.

29. on April 1 1, 2017, nemuaez iiiet:wiiii‘rhe chief ernie TFD_'..

30. when Bemiudez arrived at her appointment with the enter on April‘ 1j 1, She
discovered that the Chiet` had also invited the_Deputy C~hi_ef, Tdrrez~and,a TED union representative
to the meeting

31. The Chief talked during the entire nieeting’, belittli`ng~-and demeaning Bermudez.

I-le would not permit Bennudez to voice her complaints, insisting instead that they must hein

writing The Chiet` also made a gesture towards Bennudez’ f le and said, “l'm not going to listen

to any of that."
32. The City’s ami-harassment and ant'i.-bullying policies‘do not require that complaints

of harassment or bullying be put in writing before they will be investigated

 

Case r“:`&§é%’a%”l&\i~b'il'zd'~] bQCuR%?lt'l‘@l%ll<§a fi't°z%/i§/Z?/&§e zl° 89§011 Ol 23

33. The City Contract with the TFD union requires the Cityl to provide training
opportunities for its employees to attain and maintain minimum Position-qualitications.

34; 'l`hroughout Bermude_z~’ tenure prior to September, 2017, Fire lnspectors had never
been required to maintain physical qualifications as firefighters including being able to pass the
confidence course in full firefighting gear.

35 . During her tenure as a Fire lnspector,:Berrnudez was never offered or allowed any
opportunity for tire suppression‘training.

36. Duri`ng her tenure as a Fire lnspector, Bermude_z was never allowed work out time
while on duty to maintain tiretighter"physicai qualii'ications,~ even though such time is provided to
male tire suppression personnel.

37. ln September ‘20117', both of the male lFire lnspectors iu the TFD had.recently
transferred from Fire -Suppression,~ and were therefore current on their firefighter qualifications
Neither Berrnudez nor the other't`emale"':inspector Were current on their ti'retighter `qualiti¢':ations7
due to lach of training opportunities

38. On September ll, 2017-, the Training .Clu'et` of the TFD sent all of the F.ire
Inspectors_, and fire suppression employees an e-mail lrequiring'thern to attend training on use of
the new airpack, or self-contained breathing apparatus'.

39. When asked for the details of this training, the Training Chief indicated that it
would, among other things, require passing the-confidence course in full firefighting gear.

40. Bemiudez raised with Mar_tin her=concerns about the two'.female Fire Inspectors’
ability to pass the confidence course Without training for it, and, as a result, the Train`ing Chief
stated he would pennit the female Fire lnspectors to just sit in on airpac'lt training without

attempting the confidence course.

i\

 

Document3 Fille 2d 11/26/18 Pa e 12 of 23

Case5 c18 3ech fd~-lci/"¢i' i'41"] o%cumenm i'-‘iled1 /26/18 eagler 20

-'-ll. At‘the'tim`e of the aitpack training, Bermudez‘and the'other female Fire lnsp_ector
were teased and harassed about notd_oing the full airpack.training,v including~the confidence courses
42. Bermudez complained to TFD about this harassment, was told it would be

investigated, and was later interviewed'about-what had happened.'

43. A week after the interview, TFD posted on'its official Twitter account a picture of

Martin, wearing a shirt and tie and part of his firefighter gear, with the statement “No one is

immune from training on the new airpacks, #TraininglnATie.”

44. After the training incident and the'#TrainingInATie tweet, .Martin and~other. male

City employees rehise_d‘ to' talk with Bennudez»directly.

45. Bermudez Was also excluded from the work group in the Fire Marshal’ s officc.

46. On December l, 2017', Bennudez` submitted her notice of resignation, effective
December 15', v20,17. However,.,sheiwas"*place'd on'administrative-leave on December 4, and not
allowed to complete the last t'wo" weeks ofhe`r- employment,.

COUN.T l
TITLE VII DISCRHVHNAT!ON ON. THE BASIS OF SEX

47. Bermudez incorporates by reference all previous paragraphs of her P~etition as

though fully set»f`or.th herein.

48. TFD’s practice of giving identical evaluations to facilitate promotion based on
social contacts made in male-dominated off-dutysettings constitutes discrimination in promotional
opportunities on the basis of sex in violation of 42 U.S~.C. § 12000e-2_(a).

49. TFD’s decision first to-requi`re Bermudez to complete airpaclc»training that included
the confidence course, without allowing'her advance training opportunities afforded the male Fire

Inspectors, then to expose her to ridicule and harassment by'other employees by openly excusing

 

19~

18 Pa 13 of 23
Case EEiLSSe' %Vl ga'dl\i"i)?l_l|il;l_ `]B<g%ur[riggi]inelgil?) ed lilzg/i%/ZS/age 103ngTe2

them from this training, constituteddiscrimination on the basis of sex iri the terms and conditions
ot` her employment Violation of42`U.S.C. § 2000e-2(a).

COUNT ll
KA-A'_D DISCRIMJNA~TION ON THE BASIS' OF SEX

50. B`ermudez incorporates by reference all previous paragraphs of her Petition as
though fully set forth `herein.

51. TFD~’s practice of giving identical evaluations to facilitate promotion based on
social contacts made in male~dom'inated ot`t`~dutysettings constitutesdiscriminationin promotional
opportunities on the basis of‘sex- in violation of K.S,-A. 4'4-1909(a)(l).~

52. TFD’s decision first"to require Be'nn_ude'z and `the‘ other female F i"r'e inspector to
complete airpacl< training that included the conEdence course, without allowing them advance
training opportunities'aff`orded the male .Fire Inspectors, then to expose them to ridicule and
harassment by other employees by openly excusing them from this training,' constituted
discrimination on the basis ofsex in violation o'fK.S`.A. 44-100'9(a)(1_).

COUNT 111
RETALIA']I'ION .IN VI_OLAT!ON OF TITLE VI]

53. Benntidez incorporates by reference all previous paragraphs of her P_etition as
though t`ull§r set't`orth--herein.

54. TFD’s handling of the complaints against Benriu`dez it says it received from St.
Gregory Suites and Best We'stern was undertaken in retaliation for`her March 3, '201.7 response to
her performance evaluation, which included a complaint that evaluations were being used to
perpetuate discrimination lon the basis of sex in promotional opportunitiesat TFD, as set forth in
Counts l and II;; above. As such, it constituted retaliation ~in violation ot`42 U.S.C. '§'2000e~3(a).

55. TFD’s handling of its attempt to require the two female F irc [nspectors to complete

the confidence course during airpacl< training, without first being permitted to train for the

7

 

Casedas§'§?’tgftlv_ch'rlf'i§’@@wngliuf`eHle% 15959/}§/219£%48€ 151’%9%4 Ol 23

confidence coursc, then exposing them to predictable harassment by male`_eniploye'e's when it_

openly excused them from the confidence course, constituted.re'_taliation in violati'on.ofilZ U-S.C.

§ 2000e-3(a). _

56. Martin’s “#TraininglnATie” tweet, on the official 'I`FD fwitter"acc`ount, further
encouraged harassment and exclusion of `Bermu‘dez on account of being excused from the
confidence course during airpack training, and constituted retaliation in violation of 42 U.S_'.C.;§
2000¢-3(3).

57. The net effect of the retaliatory actions discussed in paragraphs/53 through 56,
above, land the harassment, bully`ing and exclusion from the work’group that resulted from it,
rendered Bennudez Work situation intolerable, and constituted retaliatory constructive discharge
in violation of 421 U.S.C. § 2000e-3(a).

coUNT tv y b
RETALI_ATION ns vIoLATioN or K_~AAD

58. B'ermudez incorporates by reference all previous paragraphs of her P`e`tition as'

though fully set forth»herein.

59. TF`D-’»s- handling of the complaints against Bermudez it says it received from St.

Gregoiy Suites'»andBest -.Westem was undertaken-in retaliation for.herfMarch-3':,'2011:`7'1‘espoiis‘e'toi

her performance evaluation, which included a complaint that evaluations ’We"re' being used to

perpetuate discrimination on the basis of sex in promotional opportunities at "l`.F_D_, as set forth in-

Counts,l and ll, above. As such, it constituted retaliation in violation ofK.S.A'. 44-1009(a)(4~).

60. TFD’s handling of its attempt to require theftwo female F irc lnspectors'to complete

the confidence course during airpaclc training, without first being permitted to train for the

confidence course, then exposing them to predictable harassment by male employees when it

1\1\

 

- - ' 1 26/13 Pa e 15 of 23
Case as§`§l'igflci/L}d£t'i'ltf Jt§><§?;un[n)§rituinei§llegd silas/ial Page 12 ci 20

openly excused them from the confidence c`ourse, constituted retaliation'in violation of K._S.~A, 44-
1004(’¢1)(4), (33(7) and (C)(Q)-

61. Martin’s “#TraininglnATie” tweet, on the ochial TFD Twitter. account,'further
encouraged harassment and exclusion of Bermudez on account of b'ei'ng»excuse'd` from the
confidence course during airpack'training; and constituted retaliation in violation of K.S.A'.¢44_
1004(2)‘(4), (a`)(7) and (c)(2).

62. The effect of the retaliatory actions discussed in paragraphs.§$. through 61., above,
and the harassment bullying and exclusion from the Work-.tgro_up' that'-resulted"fi‘om--it, rendered
Berinu'clez work situation intol`erable, and constituted retaliatory constructive discharge in
violation of K.S.A. 44-'1004(21)(4), (a)(_7')`:and (c)(2).

WHEREFORE, Bermudez prays an award of reinstatement with baclr _pay, or,, in the
alternative, backpay and front pay, compensatory 'darnag`es, 'pre-andpostvj udgment 'interest, court

costs and »attorney’s fees, and such other relief as `tlre`Co'u`rt finds fa`ii"arid equitable

Respectfull y submitted .by_,

/.s'/ Cyn/hia-J. Slzepgea)'a'

Cynthia-J. Sheppeard, »#'12039 _ _
GOODELL, STRAT:TON; EDMON~DS &'PALMER~, LLP
515 S. Kans_as Avenue

(785_) 233-5093

(785) '233-887() (fax)

csheppeard(c_l),gsep- law;com

Atlorneysfor P[al`n!r'/§’

 

Cas@aa a alath Jsauagar€a side a aaa/aaa 13

Paner 556 of 23

DEMAND `F.OR JURY`TRI`A'L

COMES NOW the Plaintiff, above named, and requests;trial by jury of twelve on.all

issues in the above entitled matter.

Respectfully submitted by,

/5'/ C'.yrz!}ii'&J SheQQ`emd

Cynth_ia.l. Sheppeard #12039

GOODELL, STRATTON EDMONDS & PAL_,MER LLP
515 -.S Kansas Avenue

(735) _2~33~'5,093

(;785')1-233_3870.(1¢5>¢)~

cshegl;eard(a>gseplaw.com

Arto)~nays]?»-'Plcrinrijjf

10

1b

 

Case éa%%'%‘;’i%ilclv‘ldzdirl'~]i§’&u DSSPE‘@Ei§°a 15‘}§9/}§/2¢§$19% 151%@%€2&7 Of 23

ELECTRON|CA|_LY F|LED
1 " t 2018 Nov 01 PM 2:21
Amy sermudez cLERK oi= THE sHAvaEE couNTY DisTRicT couRT
V_“_"_‘_'S C-ASE NuivleER: 2018-cv-000302

City of Topei<a Kansas
SU|V|IV|ONS

To the above-named Defendant/Respondent:

City of Topeka Kansas

c/o Brenda Younger City C|erk
215 SE 7th St

Topeka, KS 66603

You are hereby notified that an action has been commenced against you in this court. You are required to file your

answer or motion under K.S.A. 60-212, and amendments thereto, to the petition With the court and to serve a copy upon:

Cynthia J Sheppeard
515 S Kansas Ave
Topeka, KS 66603

Within 21 days after service of summons on you.

Qean-_A!P¢rafw;\ .
lh\\\|l] l llll~ lill'

 

 

Cierk of the District Court
Eiectronica||y signed on 11/01/2018 03:42:00 Pl\/|

Documents to be served With the Summons:
Petition - City of Topeka Kansas

iii

Case assailant-satassures sizes la lessee Of 23

IN THE UNITED S'll`ATES DISTRICT COURT F()R THE

DISTRICT OF KANSAS
Ainy Bermudez, )
Plaintiff, )
) Case No.:
vs. )
) Re: District Court of Shawnee County,
City of Topeka, Kansas ) Kansas
Dei`endant. ) Case No.: 2018-CV-802
) Division 7

 

NOTICE OF REMOVAL OF CIVIL ACTION
TO: United States District Court for the District of Kansas.

COMES NOW City of Topeka (“Det`endant”) pursuant to 28 U.S.C. § 1441 et seq., and
files this Notice of Removal of Case No.: 2018-CV-802 front the Distn`ct Court of Shawnee
County, Kansas, (“State Court Action”) to the United States District Court for the District of
Kansas. The grounds for removal are as follows:

l. Defendant is the only defendant in the above-entitled action.

2. On October 24, 2018, Plaintiff Aniy Bennudez (“Plaintiff”) filed a Petition in the
District Court of Shawnee County, Kansas.

3. Det`endant was served With the Petition on Novernber 5, 2018.

4. Defendant’s time to tile an Answer in the State Court Action has not lapsed and
Defendant has not filed an Answer.

5_ The Petition is a civil action purporting to allege causes of action pursuant to 42 U.S.C. §
2000e~2(a) el'. seq., and 42 U.S.C. § 2000e-3(a), et. sec].

6. This Court has original jurisdiction over this action because it involves a federal question
pursuant to 42 U.S.C. § 2000e~2(a) et. Seq., and 42 U.S.C. § 2000e-3(a), et. Seq. and, therefore,

this Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. This Court also has

Casedas§'§YtQFl;i/tda'i'lir'i&%urPéiiiLl“€`rflle% iil§é*/id/?r%§ 1€%9‘2&9 O‘° 23

supplemental jurisdiction over state law claims alleged in the State Court Action pursuant to 28
U.S. Code § 1367.
7. Pursua.nt to 28 U.S.C. § l446(a), copies of the Sumi?nons, Petition, and all

subsequent state court tilings, are attached hereto as “Exhibit A.” These documents are the only
pleadings to date in this matter.

8. This Notice is being filed With this Court Within thirty (30) days after service on
Defendant of the Surnmons and Petition in the above-entitled action.

9. Defendant, upon tiling this Notice of Removal in the United States District Court
for the District ot` Kansas, also filed copies of this Notice With the Clerl< ot` the District Court of
Shawnee County, Kansas, in order to effect removal of this action pursuant to 28 U.S.C.
§ l446(d).

DESIGNATI()N OF PLACE OF TRIAL

Defendants designate the place of trial in this matter to be Topel<a, Kansas.

WHEREFORE, Defendant City of Topeka requests that the above action be removed
from the District court of Shawnee County, Kansas to this Court.

Respectfully Submitted,

/s J. Phillip Gragson

J. Phillip Gragson, #16103
David P. Mudricl<, #09293
Adani C. Mauck, #27638
HENSON, HUTTON,

MUDRICK & GRAGSON, LLP
3649 SW Burlinganie Road, Ste. 200
Topeka, KS 66611
Ph. (785) 232~2200; Fax (785) 232-3344
ipgragson@hhmglaw.com
dmudrick@hhinglaw.com

amaucl<@hlunglaw.coni
Altorrzeysfor City of T opa/cci

Casec?a§§'§;\i'£_t%%tl'h“ii%?um%%i%miiiie§ iiiYél/fsl/?r@£é§ 1?%9‘§60 O‘° 23

CERTIFICATE OF SERVICE

l hereby certify that on the 20th day of Noveinber, 2018, l electronically filed the
foregoing with the Clerl<; of the Court using the Cl\/l/ECF system and that a copy of the above and
foregoing Notice of Removal Was placed in the United States Mail, t`ii'st~class, postage prepaid
this 20th day of November, 2018, to the following:

Cytithia J. Sheppeard

Goodell, Strattoii, Edmonds & Palmer, LLP
515 S Kansas Avenue

'1`0pel<aj KS 66603

ATTORNEY FOR PLAINTIFF

And a chambers copy Was delivered to:

The Honorable Franl<lin Theis
Division 7, Couitliouse

200 se 7th street

Topeka, Kansas 66603

/S/ .l. Phillip Gragson
J. Pliillip Gragson

Case<?a§§'§;‘l'§fl%f‘dai'hT'i'i’@‘Bun?eon%d“ifiie?i iii£disl/V£§§ 1§%9%61 O‘° 23

ELECTRON|CALLY FlLED
2018 Nov 03 Pivi 1:33
cLERi< oi-' Ti-iE sHAvvi\iEE coui\n'v pisTRicT count
cAsE i\iuiviisER: 2013-cv-000802

Case # 2018-CV-802 Service Type:CF-`nmed Mal| _§haW"l€e Counl_v

Se“"“e O“: City of Topeka, Kansas

vq c/o Brenda Younger, City Cierk
` 215 SE 7th Street

Topeka, KS 66603

Amy Bermudez

City of Topeka, Kansas

RETURN ON SERVICE OF P€llllOl'l
l hereby certify that l have served this P€liiiOn

(|) Pcrsoiial Serviee. By delivering a copy ot`such document lottie above named party on the date indicated:
(D:iicl

tZ) Residence Service. By leaving a copy ot`such document at the usual place of`residence ofthc above named party with a pcrsonot`
Suitable age and discretion residing therein on the date indicalcd: 4

 

i.\'aiiii:i tDalc)

t3') .-\gent Service. By delivering a copy ot`such document to the following agent authorized by appointment or by law to receive
service oi`process on the date indieatcd: '

 

ti\gcni Nuiiic) (i)iire)

(4) Residcnce Service and Mailing. By leaving a copy ot`sucl'i document at the usqu place of residence of`tlie above named party
and inciting by first-class mail on the dale indicated: _____
[l`)r.ni:)
(5) Sci'vice by Returri Reecipt De|ivery. By causing to be delivered on 11/05/2018 . a copy ofsucli document by return receipt
delivery to the above named party at the above address with such delivery made by the following person or eiitity:
Cymhia J- Sheppeard attached hereto is a copy o|`thc return receipt evidencing such deliver_v.
(N:imel

(()) Return Reeeipt Rcfi_ised. By mailing a copy ofsuch document by first-class mail, postage prepaid. addressed to the above
named party at the above address on the date iiidicatcd:
1 ‘ ti):ite)
17) l~`ncsimile: By taxing a copy ot`siich document to the above named party on the date indicated:
ar ( ) - ( l ~

il)iile) ('l'i'ii'ic) (Ni.iinber i)t`lr.'insi'i\iuing niachine) (Num|\i:r ot' receiving mucliine)

 

(8) Avoidance ot` Service. /\.fter diligent et`t`orl. l am satisfied that the above named party is secreting themselves in order to avoid the
process ot`the Court

(9} i\"o Ser-.'ice. Thc following above named party was nci scrved.

Piirsiinnt 10 K.S..i\. 53-6()|. as nineiided. l declare under the penalty ot`perjury that the foregoing is true and correct

Execiitcd oii: _11/05/2018 .
villa (L/L£ dolj/l/C¢ LMLJM
Sign${irii'c & Titlc ot`C)fticer or Proies’.g Server

.-\Itorney i\'ainc: Cynthl@ J- Sheppeard RETURN TO:
‘,\norney j\ddres$: Eai:\dell, Ei'.iztri'i, Eu~m'iz!; ii. P:\ ni'.~i. L L.F Ci(‘l'k of the Districi Court

515 $. Kiiri'.\:ls A'.'it'iii),~

'..~ s ' ai ` `
wm K €=6 Shawnec County C.ourtl\ousc

.-\ltoriic_v Fi|e Nuinber: 12039 200 S.E. 7"’ St. Room 209
1 »' Topeka, Kiins:is 66603
Pli: (785) 251-6700
F.‘;: (785) 251-4911 or (785) 251-4908

Casec§a§§'§;‘i'§_%iz?d¢tE'H'li’£uiPe‘l%LH“‘iflie§t tilYé*/tlsl/?r§!ti;§ 16%$%`2 O‘° 23

 

     

me and ziddresson the reverse
` return the card to you.

, _dito the back of the mai|plece,
ront if space permits

   
 

 

l:l Agent'

v - f_ ElAddressee
Zecetvad b lzte¥{\[§§ame)

    

.,I,"~
¢'

 

 
  

 

 

1. Artlcl`eAcl ressedto: ’

C€ i“\{OiJTo(;<,L@__,.K\;wLSL¢§
Cio 3622/ella \{ooh¢yx (_thclu L
;,;Zi‘§ §_L/ fiat id
.' l l , :l.(_:`;v .:.

   

\(v'-i

 

 

   
  
 

t G /Date§f De|l?l
D lsdi=_,ttve¢y address tfaientfli: ` v

thES.enterdeh addressb 'w_: _» ' `

 

 

 

iii iii iiiliiilttlt , t.. . tt.i
9599 9402 2599 6336 907'1 54

JZ.- Alticla`. Nui'nber_ Umnsfe:h‘omsen/Icejabo/) ___:
?[ll§ flth UDDU &BUB 1359

 

 

_;P.Sét¢t“i!.@'/

  

1ty _'_t)_t§._t=.s_t\tvsao;pz`~oua¢spss » -'

  
  
 

3. Selvlca Type

Et Adul{ Stgnututn »
m,%dult Slgnahtlo Fleslrlct`ed lJelI\iiat;t/_

artifide

El Cedifled Moli® Flestdctsd Uelively
Ct Cul|ect on _Dettvely

El Cullect on Delivery Hesirlc\ed be
El lnsured Mel|

Et tnsur"e`ct Mitl|'He'strlctei:l Dsllvely
, (cvor $SDU)..

 

 

al

 

93395:18'§?’1'§41 &A'FH'WO%UH§&LH“€HI@% liVEE'/i§/Véb§ 26%9%83 O‘° 23

359 “CV' .

District Court of Kansas ¢ Third judicial District

_ fi;.ED:'J`»/CL'?

553 ms ri-:u;r ci)ru}r'<er

»Hmo JuD!C)AL T.
TOPEKA.K

Shawrxee County Courthouse - Division Seven lam Nuv l 6 P 3 "S f
Chambers of 200 S,E. 7th, Suire 324 Cindy Jones
Fr¥n]r.lln R . Theis Topelca, Kansas, 66603-3922 Adm'mistrative Assistant
District Judge (785) 2516310 ;"

l

Fn.x (785) 291~4917
November 14, 2018
Cynthia J. Sheppeard
515 S. Kansas
Topeka, Kansas 66603

Case No. 2018CV802 Amy Bermudez v. City of Topeka, Kansas

Dear Counsel:

This letter is to advise that the above-numbered case has been placed
on our calendar for setting or dismissal March l, 2019, at 1:30 p.m. pending
service, submission of a case management order, request for a scheduling

conference, and/or discovery completion.

By such date the Court will assume that all substantial and
necessary steps toward processing the case toward completion will have
been undertaken, that if Court intervention is to be necessary, it will
have been requested, and that if more time is needed, a request to the

Court will have been made. Accordingly, such date, as

noted, shall serve

as a date for dismissal of the case without prejudice by the Court
pursuant to K.S.A. 60-241(a)(2) if no setting or continuance has been
sought. No further notice should be anticipated. The same requirement and

result would be imposed for any continuance date.

Parties are advised that if a case management order is submitted, the
section for the final pretrial date and trial date should be omitted. The
Court will make contact on a setting date after the date for dispositive

excess of six months from last service, counsel should justify the
extended date by substantial reason by letter accompanying the proposed

case management order. This letter should be
prepares the case management order.

Thanking you, I remain.

listrict Court Judge
FRT:cj

 
 
  

 

213

 

 

